IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 559 EAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
 ELWOOD SMALL,                                :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of April, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


      (1)    Where Small did not receive notice of his co-defendant Larry Bell’s 1993
             PCRA hearing, and where Small has been continuously incarcerated, with
             only limited assistance of counsel on unrelated claims since that time, was
             Bell’s PCRA testimony “unknown” to Small under Commonwealth v.
             Burton[, 158 A.3d 618 (Pa. 2017)]?

      (2)    Has Small otherwise satisfied the requirements for an exception to the
             PCRA time-bar under [42 Pa.C.S.] § 9545(b)(1)(ii) based on his co-
             defendant Bell’s PCRA testimony, such that the PCRA court’s grant of a
             new trial should be reinstated?